Citation Nr: 0802825	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-35 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic sleep 
disorder diagnosed as sleep apnea.  


REPRESENTATION

Appellant represented by:  National Association of County 
Veterans Services Officers


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for a chronic 
sleep disorder diagnosed as sleep apnea.  

The veteran submitted additional evidence directly to the 
Board and did not include a waiver of agency of original 
jurisdiction in accordance with 38 C.F.R. § 20.1304.  The 
Board has reviewed this evidence, however, and it is 
unrelated to the issue addressed in this decision.  Hence, a 
remand is not necessary.
 
On appeal the veteran appears to raise a claim of entitlement 
to an increased evaluation for post traumatic stress 
disorder.  This issue is not currently developed or certified 
for appellate review.  Accordingly, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The April 2003 rating decision that denied service 
connection for a chronic sleep disability diagnosed as sleep 
apnea is final.  

2.  The evidence received since the April 2003 rating 
decision does not relate to unestablished facts necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim.  




CONCLUSION OF LAW

The evidence received since the final April 2003 rating 
decision that denied entitlement to service connection for a 
chronic sleep disability diagnosed, as sleep apnea, is not 
new and material, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in December 2004 and 
March 2006 letters of the information and evidence needed to 
substantiate and complete a claim to reopen, to include 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain.  
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the veteran may not have received full notice prior to 
the initial decision, after notice was provided the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims, and the claim was readjudicated.  
The claimant was provided the opportunity to present 
pertinent evidence and testimony.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.   



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes  his written contentions, service 
treatment records, private and VA medical records, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  If a claim has been previously denied 
and that decision became final, the claim can be reopened and 
reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108.
  
VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
 38 C.F.R. § 3.156(a).  

The RO denied the veteran's initial claim for service 
connection for a chronic sleep disability diagnosed as sleep 
apnea in an April 2003 rating decision.  In that decision, 
the RO found that the evidence did not show that sleep apnea 
began in or was otherwise related to his military service, 
including any service-connected disabilities.  The veteran 
was informed on the determination under cover letter dated 
May 1, 2003.  He filed a notice of disagreement with the 
determination and he was provided with a statement of the 
case under cover letter dated December 23, 2003.  He did not, 
however, file a timely substantive appeal.  Hence, the 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.  

The evidence of record at the time of the RO's April 2003 
rating decision included the veteran's service treatment 
records which did not document any treatment for, or a 
diagnosis of, a chronic sleep disability.  VA treatment 
records showed that he was diagnosed with obstructive sleep 
apnea after a sleep study was performed in January 2003.  A 
private medical report dated in October 2002 from Michael F. 
Lurakis, D.O. also showed that the veteran was diagnosed with 
post-traumatic stress disorder (PTSD) and insomnia.  There 
was no evidence of a medical nexus relating sleep apnea 
either to veteran's military service, or to a service-
connected disability.  The RO concluded that without a nexus 
between the currently diagnosed disability and the veteran's 
military service, service connection for chronic obstructive 
sleep apnea was not warranted.  

The veteran submitted a request to reopen his claim for 
service connection for a chronic sleep disability in 
September 2004.  The additional evidence associated with the 
veteran's claims file includes duplicate copies of the 
January and March 2003 VA treatment reports which show that 
the veteran was diagnosed with obstructive sleep apnea; a 
letter from Michael F. Lurakis, D.O., dated in March 2006, 
which stated that the veteran suffered from chronic insomnia 
and PTSD; and a May 2004 letter from Mark E. Stevens, MSW, 
who stated that the veteran's chronic sleep disturbance was 
severe and was related to his PTSD.  

The Board finds that the evidence submitted since the last 
final denial does nothing but reiterate the appellant's prior 
contentions that he had a chronic sleep disability, diagnosed 
as obstructive sleep apnea as a result of his military 
service.  This is essentially the same contention raised and 
considered by the RO at the time of the April 2003 rating 
decisions.  The veteran has not submitted evidence showing 
that his obstructive sleep apnea began in service, or is 
otherwise related to his military service including a 
service-connected disability.  Although the private treatment 
reports appear to relate the veteran's sleep disturbance to 
his service-connected PTSD, this type of sleep impairment is 
considered a symptom of that disability and is considered in 
assigning a rating for that disability.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Obstructive sleep apnea is a 
separately diagnosed disability, and the veteran has clearly 
been diagnosed with such disability.  The medical evidence, 
however, still does not relate that sleep apnea specifically 
to the veteran's military service or to a service-connected 
disability, including PTSD.  Hence, the Board finds that new 
and material evidence has not been submitted.  

In light of the above, the veteran's claim may not be 
reopened and the appeal is denied.  See 38 C.F.R. 
§ 3.156(a).  


ORDER

New and material evidence has not been submitted and the 
claim to reopen the prior decision that denied service 
connection for a chronic sleep disorder diagnosed as sleep 
apnea is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


